 Case
Case   3:09-gp-00009-AWTDocument
     3:20-cv-00738-JAM    Document 3 Filed
                                 85-13     02/20/09
                                       Filed 08/24/20Page
                                                      Page1 of 55
                                                            1 of
 Case
Case   3:09-gp-00009-AWTDocument
     3:20-cv-00738-JAM    Document 3 Filed
                                 85-13     02/20/09
                                       Filed 08/24/20Page
                                                      Page2 of 55
                                                            2 of
 Case
Case   3:09-gp-00009-AWTDocument
     3:20-cv-00738-JAM    Document 3 Filed
                                 85-13     02/20/09
                                       Filed 08/24/20Page
                                                      Page3 of 55
                                                            3 of
 Case
Case   3:09-gp-00009-AWTDocument
     3:20-cv-00738-JAM    Document 3 Filed
                                 85-13     02/20/09
                                       Filed 08/24/20Page
                                                      Page4 of 55
                                                            4 of
 Case
Case   3:09-gp-00009-AWTDocument
     3:20-cv-00738-JAM    Document 3 Filed
                                 85-13     02/20/09
                                       Filed 08/24/20Page
                                                      Page5 of 55
                                                            5 of
